Citation Nr: 1200323	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision in which the RO, inter alia, denied service connection for type 2 diabetes mellitus.  In October 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of this issue.  The RO issued a statement of the case (SOC) in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

For reasons discussed in more detail below, this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals further RO action is warranted with respect to the issue on appeal.

The Veteran contends that he was diagnosed with diabetes mellitus in 1981 while serving on active duty in Fort Hood, Texas.  In his October 2008 NOD, he indicated that he was placed on a restricted diet while stationed at Fort Hood and that he began taking medications for this condition following service in approximately 1989 or 1990.  A review of the current evidence of record reveals that service treatment records are negative for any mention of treatment for, history of, or complaints related to a diagnosis of diabetes mellitus.  VA treatment records dated from August 2003 through May 2008 show a reported history of diabetes mellitus dating back to service, however, there is no contemporaneous medical evidence establishing such diagnosis prior to a February 2004 VA primary care note.  

Relevant to this remand, the Veteran indicated on his November 2007 claim for compensation that he received ongoing treatment at the VA Medical Center (VAMC) in Decatur, Georgia from 1997 to 2000.  The Board acknowledges that the Veteran did not specifically identify that such treatment was for diabetes mellitus.  It is possible, however, that such records contain notation of an earlier diagnosis of diabetes mellitus and/or evidence of treatment for such condition.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from this facility (dated from 1997 to 2000), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to his claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  It should specifically request that he provide additional information regarding any treatment received during service (i.e., the date(s) of such treatment and the name of the facility(ies) where such treatment occurred), such that the RO might conduct a search of clinical records for this facility.  It should also request that he provide information regarding any treatment received since service, to include the name(s) and address(es) of any providers who prescribed medication in 1989/90 for diabetes mellitus.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Decatur VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from 1997 to 2000.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO's letter should specifically request that the Veteran provide additional information regarding any treatment received during service (i.e., the date(s) of such treatment and the name of the facility(ies) where such treatment occurred) such that the RO might conduct a search of clinical records for this facility.  Additionally, the RO's letter should request that he provide any information regarding treatment received since service, to include the name(s) and address(es) of any providers who prescribed medication in 1989/90 for diabetes mellitus.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

